103 F.3d 120
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Kay SMOOT, Plaintiff-Appellant,v.FIRST UNION NATIONAL BANK OF VIRGINIA, Defendant-Appellee.
No. 96-1634.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 3, 1996.

John Kay Smoot, Appellant Pro Se.  Grady Craven Frank, Jr., HAZEL & THOMAS, P.C., Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders (1) dismissing his complaint without prejudice for lack of diversity jurisdiction and (2) denying his motion for reconsideration.  Our review of the record discloses no reversible error.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED